Citation Nr: 1719510	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 2, 1991, for the award of a 100 percent disability evaluation for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to February 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the Board at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in May 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. A November 1993 rating decision awarded a 100 percent evaluation for PTSD effective May 2, 1991; the Veteran was provided notice of this decision and of his appellate rights, but did not submit a notice of disagreement within one year of this decision.

2. The claim for an earlier effective date, filed on May 7, 2008, at the earliest, is a freestanding effective date claim that is barred as a matter of law.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than May 2, 1991, for the award of a 100 percent disability evaluation for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to the Veteran's claim of entitlement to an earlier effective date, as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts that the effective date for the award of a 100 percent evaluation for PTSD should be earlier than May 2, 1991.  Specifically, he contends that he should be awarded a 100 percent evaluation dating to the original award of service connection for psychophysiological musculoskeletal reaction.  

A rating decision was issued in November 1993 awarding a 100 percent evaluation for PTSD effective May 2, 1991.   Notice of this decision, including appellate rights and procedures, was mailed to the Veteran on December 2, 1993.  The Board has reviewed the record, and finds that there is no correspondence from the Veteran received by VA within one year of the December 1993 notice which can be construed as a timely notice of disagreement with respect to the issue of the effective date assigned.  Therefore, the November 1993 rating decision, which awarded an effective date of May 2, 1991, for a 100 percent evaluation for PTSD is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.


The Veteran's May 2008 correspondence requesting an earlier effective date is therefore a new claim for an earlier effective date for the award of a 100 percent evaluation for PTDS.  However, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While the Veteran has alleged CUE in an August 1993 rating decision that declined to award a separate evaluation for PTSD, he did not perfect an appeal of this issue.  Further, the Veteran has made no allegation of CUE with regards to the November 1993 rating decision that assigned the current effective date.  His current appeal thus consists of a "freestanding claim" for an earlier effective date.  Id.  This, however, vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Rudd, 20 Vet. App. 296.


ORDER

The appeal for entitlement to an effective date earlier than May 2, 1991, for the award of a 100 percent evaluation for PTSD is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


